Case: 18-40627      Document: 00514969424         Page: 1    Date Filed: 05/23/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-40627                            May 23, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
Consolidated with 18-40628

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SHANNON TECOKO MAYS,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:14-CR-19-1
                             USDC No. 1:15-CR-5-1


Before DAVIS, HAYNES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Shannon Tecoko Mays pleaded guilty to conspiracy to commit wire fraud,
in violation of 18 U.S.C. §§ 1349 and 1343, and failure to appear after pretrial
release, in violation of 18 U.S.C. § 3146(a)(1) and (b)(1)(A)(i). He was sentenced
to a total of 180 months of imprisonment, consisting of a 162-month term on


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40627    Document: 00514969424     Page: 2   Date Filed: 05/23/2019


                                 No. 18-40627
                               c/w No. 18-40628
the conspiracy conviction and a consecutive 18-month term on the failure-to-
appear conviction. Mays now appeals his sentences, arguing that the district
court erred in applying the two-level sophisticated means enhancement under
U.S.S.G. § 2B1.1(b)(10)(C) and denying the two-level acceptance-of-
responsibility reduction under U.S.S.G. § 3E1.1(a). He also has filed a pro se
motion to “substitute/relieve” counsel and to proceed pro se in each case.
      We reject Mays’s claim that it was clear error to apply the sophisticated
means enhancement to his offense level. See United States v. Conner, 537 F.3d
480, 492 (5th Cir. 2008); United States v. Clements, 73 F.3d 1330, 1340 (5th
Cir. 1996). Guidelines commentary defines the term “sophisticated means” as
involving “especially complex or especially intricate offense conduct pertaining
to the execution or concealment of an offense.” § 2B1.1, comment. (n.9(B)). The
instant case involved the use of sophisticated means in both the execution and
the concealment of the tax fraud conspiracy, through which Mays prepared and
filed, in 2011 alone, over 3,000 tax returns which each claimed a $1,000
education tax credit and which generated over $5 million in total refunds.
Mays used recruiters in a jurisdiction outside of his office locations and
targeted individuals with limited income, many of whom were elderly. In
preparing the fraudulent tax returns, he altered taxpayers’ addresses and
telephone numbers, which helped to hide the fraud from taxpayers, and he
generated false W-2 Wage and Tax Statements, which caused the data
submitted to the Internal Revenue Service to appear to have a credible basis.
In addition, Mays used numerous bank accounts to commit the offense. Under
these circumstances, the district court did not clearly err in applying the
§ 2B1.1(b)(10)(C) enhancement. See § 2B1.1, comment. (n.9(B)); Conner, 537
F.3d at 492.




                                       2
    Case: 18-40627    Document: 00514969424     Page: 3   Date Filed: 05/23/2019


                                 No. 18-40627
                               c/w No. 18-40628
      Mays also has not shown that the district court clearly erred in denying
him a reduction for acceptance of responsibility. See United States v. Juarez-
Duarte, 513 F.3d 204, 211 (5th Cir. 2008). Because Mays was being sentenced
for both the conspiracy offense and the failure-to-appear offense, the counts of
conviction were grouped pursuant to U.S.S.G. § 3D1.2(c) for purposes of
calculating his advisory guidelines range. See U.S.S.G. § 2J1.6, comment.
(n.3.). Mays was released on bond in February 2014 in the conspiracy case,
failed to appear for a final pretrial hearing, and remained absent until his
arrest in June 2017.     He also denied knowing the false nature of the
information he used in preparing the tax returns and thus minimized his
involvement in the offense. Mays’s fugitive status and denial of relevant
conduct were inconsistent with acceptance of responsibility. See United States
v. Lujan-Sauceda, 187 F.3d 451, 451-52 (5th Cir. 1999); United States v. Valle-
Porcallo, 475 F. App’x 515, 515 (5th Cir. 2012); § 3E1.1, comment. (nn.1(A),
1(H) & 3).     Further, Mays has shown no extraordinary circumstances
warranting a reduction for acceptance of responsibility in the face of an
uncontested increase for obstruction of justice. See § 3E1.1, comment. (n.4).
The district court’s denial of a reduction for acceptance of responsibility was
not without foundation. See Juarez-Duarte, 513 F.3d at 211.
      The judgments of the district court are AFFIRMED. Mays’s motions to
substitute/relieve counsel and to proceed pro se are DENIED as untimely. Cf.
United States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998); United States v.
Rincon-Rincon, 668 F. App’x 606, 607 (5th Cir. 2016).




                                       3